Citation Nr: 0211999	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  98-14 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for a right knee 
disability currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel

INTRODUCTION

The veteran had active service from June 1967 to October 
1970.  This matter comes to the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Philadelphia Regional 
Office (RO), which denied, in pertinent part, an increased 
rating for the veteran's service-connected right knee 
disability, the residuals of a right knee medial 
meniscectomy.

In May 1999, the Board remanded this matter for further 
development of the evidence.  The Board notes that the RO 
performed the requested development satisfactorily.  See 
Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The veteran's right knee disability is manifested by no more 
than subjective complaints of pain and lack of endurance.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
right knee disability are not met.  38 U.S.C. §§ 1155, 5107 
(2002); 38 C.F.R. §§ 3.321(b), 4.71a, Diagnostic Code 5257-
5259 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for 
benefits unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA may 
defer providing assistance pending the submission by the 
claimant of essential information missing from the 
application.  38 U.S.C. § 5103A (2002).

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  The veteran 
and his representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf, 
including presenting testimony at a personal hearing before 
the undersigned.  Furthermore, he and his representative have 
been notified of the evidence needed to establish the benefit 
sought, and he has been advised regarding his and VA's 
respective responsibilities as to obtaining that evidence.  
See Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 
19, 2002).  Consequently, the Board concludes that VA's 
statutory duty to assist the veteran has been satisfied.

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  VA has satisfied, as far as 
practicably possible, the notice, assistance, and other 
requirements of VCAA, and any further action would only serve 
to burden VA with no foreseeable benefits flowing to the 
veteran.  Id.; Soyini, supra.

Factual Background 

Service connection for a right knee disability was granted by 
March 1971 RO decision, and a 10 percent rating was assigned.  
Subsequently, by April 1974 rating decision, the RO reduced 
that evaluation to zero percent.  In June 1993, the RO again 
granted an increased rating to 10 percent for his right knee 
disability.

In April 1997, the veteran filed a claim for increased rating 
for his service-connected right knee disability.  By February 
1998 rating decision, the RO denied the veteran's claim; 
however, the Board notes that the RO also granted service 
connection for his right knee meniscectomy scar, and rated it 
10 percent disabling.

On April 1998 VA medical examination, the veteran complained 
of increased right knee pain, especially when walking and 
pivoting.  He complained of locking.  There was no history of 
swelling or chronic stiffness.  The examiner noted that there 
was no evidence of swelling, redness, or tenderness.  Right 
knee range of motion was from 0-140 degrees.  There was no 
greater limitation of motion due to pain on use.  There was 
no evidence of easy fatigability, incoordination, 
instability, or locking.  The examiner diagnosed right knee 
strain and indicated that the veteran's right knee was prone 
to flare-ups.

At a January 1999 hearing, the veteran testified that his 
service-connected right knee disability was increasing in 
severity as the pain was greater and increasingly persistent 
(reportedly occurring after about an hour of activity), 
impairing his ability to engage in physical activity and, at 
times, making him totally unable to place weight on the right 
knee; the disability was reportedly associated with 
occasional swelling and locking of the knee.  He indicated 
that he occasionally wore an elastic knee brace to alleviate 
the symptoms.  He stated that he was recently informed by a 
VA physician that he would need knee replacement surgery and 
that his disability was now associated with arthritis.

In May 1999, the Board remanded this matter to the RO for 
further evidentiary development.  Specifically, the Board 
asked the RO to schedule a medical examination to assess the 
severity of the veteran's disability.  The Board also asked 
that the examiner review the claims file in conjunction with 
the physical examination.

On March 2000 VA medical examination, the examiner noted that 
the veteran underwent a meniscectomy in 1969 and that he 
complained of right knee pain ever since.  He complained of 
locking and difficulty walking up and down stairs.  The 
examiner noted a scar on the medial aspect of the right knee.  
Passive right knee range of motion was from 0-140 degrees, 
and there was no laxity, incoordination, or instability of 
the right knee joint noted.  The examiner diagnosed right 
knee strain, status post meniscectomy in 1969.  It was the 
examiner's opinion that the veteran's symptoms were 
disproportionate to the objective findings of right knee 
pathology.  His range of motion was reportedly preserved with 
no laxity of the knee joint.  There was no swelling or 
tenderness noted.  Furthermore, the examiner opined that the 
veteran's right knee disability "would not affect him in the 
employment arena."  

Law and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C. § 1155 (2002); 38 C.F.R. § 4.1 (2001).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2001), 
which require the evaluation of the complete medical history 
of the veteran's condition.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(2001).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2001).

Pyramiding, that is rating the same disability, or the same 
manifestation of a disability, under different diagnostic 
codes, is to be avoided when rating a veteran's service-
connected disabilities.  38 C.F.R. § 4.14.  It is possible 
for a veteran to have separate and distinct manifestations 
from the same injury which would permit rating under several 
diagnostic codes.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlaps the symptomatology of 
the other condition.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. 4.20 (2001).

The provisions of 38 C.F.R. § 4.27 (2001) provide that 
unlisted disabilities requiring rating by analogy will be 
coded with the first two numbers of the schedule provisions 
for the most closely related body part and "99."  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.  The 
additional code is shown after a hyphen.

In determining the proper rating to be assigned a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Massey v. Brown, 7 Vet. App. 204 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  However, the 
assignment of a particular diagnostic code is completely 
dependent on the facts of a particular case.  Butts v. Brown, 
5 Vet. App. 532 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Tedeschi v. Brown, 7 
Vet. App. 411 (1995).  

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2001).  The provisions of 38 C.F.R. § 4.45 and 4.59 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  Id.  
Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45.  

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
38 U.S.C. § 5107 (West Supp. 2001); 38 C.F.R. § 3.102 (2001).  
When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  Gilbert v. Derwinski, 1 
Vet. App.49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Analysis

The veteran's right disability is rated 10 percent disabling 
under Code 5257-5259.  38 C.F.R. §§ 4.20, 4.27, 4.71a (2001).  
Code 5259, pertains to the assignment of a 10 percent rating 
for the symptomatic removal of the semilunar cartilage.  
38 C.F.R. § 4.71a.  Ten percent is the maximum evaluation 
available for that disability.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code.  38 C.F.R. § 4.71a, Code 5003.  
Where the limitation of motion of the specified joint(s) is 
noncompensable under the appropriate codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under Code 5003.  Id.  Code 5003 is not 
applicable in this case because the evidence has not 
reflected right knee arthritis.

Where there is ankylosis of the knee in a favorable angle in 
full extension or in slight flexion between 0 and 10 degrees, 
a 30 percent evaluation is for assignment.  Where ankylosed 
in flexion between 10 and 20 degrees, a 40 percent rating is 
assignable; where ankylosed in flexion between 20 and 45 
degrees, a 50 percent rating is assignable.  Extremely 
unfavorable ankylosis warrants a 60 percent rating.  38 
C.F.R. § 4.71a, Code 5256.  Code 5256 is inapplicable because 
the evidence is silent with regard to ankylosis, and the 
veteran has neither asserted nor complained of ankylosis of 
the right knee.  

Dislocation of semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint, warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Code 5258.  The veteran 
has not asserted and the evidence does not reflect 
dislocation of the semilunar cartilage.  Thus, Code 5258 is 
inapplicable.  

Under Code 5260, where flexion of the leg is limited to 60 
degrees, a zero percent rating is assignable.  Where flexion 
is limited to 45 degrees, a 10 rating may be assigned.  
Limited flexion of 30 degrees warrants a 20 percent rating, 
and a flexion limited to 15 degrees warrants a 30 percent 
rating.  The evidence reflects full right knee range of 
motion.  Thus, Code 5260 is inapplicable.  

Under Code 5261, where extension of the leg is limited to 45 
degrees, a 50 percent rating is for assignment.  Where 
extension is limited to 30 degrees, a 40 percent rating is 
assignable; when extension is limited to 20 degrees, a 30 
percent rating is assignable; extension limited to 15 
degrees, warrants a 20 percent rating; where extension is 
limited to 10 degrees, a 10 percent rating is assignable; and 
where extension is limited to 5 degrees, a zero percent 
rating is for assignment.  Id.  Again, as the evidence 
indicates full right knee range of motion, Code 5261 is not 
for application.  (The Board notes that normal knee motion 
ranges from 0-140 degrees.  Id., Plate II.) 

Under Code 5262, nonunion of the tibia and fibula, with loose 
motion, requiring a brace, warrants a 40 percent rating.  38 
C.F.R. § 4.71a.  Where there is malunion of the tibia and 
fibula, with marked knee or ankle disability, a 30 percent 
rating evaluation is provided.  Id.  At no time has the 
veteran suffered from nonunion of the tibia and fibula; 
hence, Code 5262 is not relevant to this case.

Under Code 5257, a 10 percent evaluation contemplates a 
slight level of recurrent subluxation or lateral instability.  
A 20 percent evaluation under that code contemplates a 
moderate level of recurrent subluxation or lateral 
instability.  A 30 percent evaluation requires a severe level 
of disability.  Id.  A 20 percent evaluation is not warranted 
under Code 5257 because objective findings reflect the 
absence of swelling, tenderness, incoordination, instability, 
stiffness, laxity, or tenderness.  

The Board has also considered application of 38 C.F.R. §§ 
4.40 and 4.45 in light of the Court's ruling in DeLuca, 
supra.  The provisions of 38 C.F.R. § 4.59 have also been 
considered.  In that regard, the veteran has complained of 
pain and fatigability, of the right knee.  However, the Board 
finds that an additional evaluation for pain and limitation 
of function under these codes is not appropriate in this 
instance.  The veteran has already been fully compensated for 
his symptomatology under Code 5257-5259 despite the fact that 
objective findings point to only a modest level of right knee 
disability.  Also, right knee motion is not additionally 
limited by pain, fatigue, incoordination, weakness, or lack 
of endurance.  Thus, any additional compensation would 
compensate him beyond average impairment in earning capacity.  
38 U.S.C. § 1155; 38 C.F.R. § 4.1.  

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath, supra.  All 
pertinent regulations have been discussed above.  However, as 
evident from that discussion, the Board finds no basis on 
which to assign a higher disability evaluation in that the 
veteran manifests no separate and distinct symptoms of right 
knee disability not contemplated in the current 10 percent 
rating permitted under the Schedule.  The Board notes that 
the veteran does have a right knee meniscectomy scar.  
However, service connection for that disability was granted 
by February 1998 rating decision, and a 10 percent evaluation 
was assigned.  Thus, the Board need not consider the question 
of additional disability caused by that scar at this time.  

In reaching this decision, the Board has also considered 
whether an extraschedular evaluation with regard to his 
service-connected right knee disability is warranted.  38 
C.F.R. 3.321(b)(1) (2001).  However, there is no recent 
evidence to show marked interference with employment or 
frequent periods of hospitalization due to his service-
connected disability.  Indeed, on March 2000 VA medical 
examination, the examiner opined that the veteran's right 
knee disability would not affect or limit him in the 
employment arena.  Thus, an extraschedular rating is deemed 
unwarranted.  As this is a case where the preponderance of 
the evidence, indicates that the veteran's right knee 
disability causes him no more than slight functional 
impairment, weighing against the assignment of a rating in 
excess of 10 percent.  


ORDER

An evaluation in excess of 10 percent for a right knee 
disability is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

